JONES, P. J.
The defendant, Thurlow Walter Hart-ley, was convicted in the county court of Kiowa county for the misdemeanor of driving an automobile on the public highway while under the influence of intoxicating liquor and pursuant to the'verdict of the jury was sentenced to pay a fine of $25 and costs, and has appealed.
No brief has been filed on behalf of defendant and no appearance was made in his behalf at the time the case was assigned for oral argument. Under those circumstances, the record will be searched for fundamental error and if none is found the judgment will be affirmed.
The evidence shows that two officers saw the defendant driving his Buick automobile on the streets in the *142town of Mountain Park while he was intoxicated. We have found no substantial error in the record. The judgment and sentence of the county court of Kiowa county is accordingly affirmed.
BRETT and POWELL, JJ., concur.